Exhibit Commercial Lease Agreement This Commercial Lease Agreement ("Lease") is made and effective November 10, 2008, by and between Mifflin Management ("Landlord") and Lakeland Industries ("Tenant"). Landlord is the owner of land and improvements commonly known and numbered as 312 Hendel Street, Shillington, PA 19607 Landlord makes available for lease a portion of the Building designated as the first and second floors (3,520 sq ft) of 312 Hendel Street, Shillington, PA (the "Leased Premises"). Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to lease the Leased Premises from Landlord for the term, at the rental and upon the covenants, conditions and provisions herein set forth. THEREFORE, in consideration of the mutual promises herein, contained and other good and valuable consideration, it is agreed: 1. Term. Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby leases the same from Landlord, for an "Initial Term" beginning November 10, 2008 and will be on a month to month term. Prorate rent for November, 2008 in the amount of 2. Rental. Tenant shall pay to Landlord Eight Hundred Eighty Dollars per month (3,520 sq ft x $3.00 sq ft). Each installment payment shall be due in advance on the first day of each calendar month during the lease term to Landlord at Mifflin Management, PO Box 42, Mohnton, PA 19540, or at such other place designated by written notice from Landlord or Tenant. The rental payment amount for any partial calendar months included in the lease term shall be prorated on a daily basis.
